1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-30 are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18,
Claim 1 only requires a single first metallic layer and a single second metallic layer. Claim 1 has been amended to require…

According to Applicant’s disclosure the only way one is going to selectively etch the first or second metallic layer is when there is a plurality of each of the layers. See Applicant figures 7, and 10. However, as stated, claim 1 only requires a single layer first and second metallic layer. Therefore, there is no way Applicant can “selectively etch[] layers”.
Therefore, Applicant does not have written description support for the limitation
because Applicant is missing the essential subject matter of a plurality of first metallic layers and a plurality of second metallic layer, where the first and second metallic layer are alternately arranged. See new claim 35 which contains the essential subject matter. Thus, the limitation above lacks written description support because 1) it is missing essential subject matter, 2) contains new matter not described in the specification, 3) exceeds the scope of the enabled subject matter. 
Regarding claim 26,
Claim 26 was previously based upon claim 25, and claim 25 was incorporated into claim 18. Claim 26 was previously rejected under 35 USC § 112(a) as it was dependent upon claim 25. Claim 26 since it is still dependent upon the limitations previously described in claim 25 is still rejected. Claim 26 does not have written description support because Applicant does not show that they had possession of single first metallic layer and a second metallic layer being used as an anchoring structure. Rather, the specification details an alternating stack of first metallic layers and second metallic layers being used as an anchoring structure. Thus, this claim is rejected for the previous reasons in that Applicant only forms a single first metallic layer, and a single second metallic layer and Applicant does not have possession of this being used as an anchoring structure.
Regarding claim 28,
Claim 28 is rejected for the same reasons as claim 18, in that the etching is only disclosed as being performed on a plurality of second metallic layers and not a single second metallic layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kojima et al. (US 2013/0320382 A1) (“Kojima”), in light of evidentiary reference Hosomi et al. (US 2012/0261608 A1) (“Hosomi”)
	Regarding claim 18, Kojima teaches:
	providing a radiation-emitting semiconductor chip (figure 4C element 15) having a first main surface (figure 4C where 15 meets 5) comprising a radiation exit surface of the semiconductor chip (figure 4C where 15 meets 5; ¶ 0014, 15a); 
applying a metallic seed layer (figure 5A element 19; ¶ 0064) to a second main surface of the semiconductor chip opposite to the first main surface (figure 5A 19 is on a second main surface); 
galvanically depositing a first metallic layer (figure 5B element 21/22; ¶ 0066, where 21/22 are electrolyticaly plated, i.e. uses electricity, e.g. current) on the seed layer (figure 5B element 19) for forming a first electrical contact point and a second electrical contact point; 
galvanically depositing a second metallic layer (figure 6 element 23/24) on the first metallic layer figure 6 element 21/22) for forming the first electrical contact point and the second electrical contact point (this is so formed as shown in figure 6), 

applying a casting compound (figure 6 element 25) between the contact points (figure 6 shows 25 is between the points 23/24 and 21/22).

Regarding the limitation,
wherein the material of the first metallic layer or the material of the second metallic layer is selectively etched so that indentations are formed in the selectively etched layers on side faces of the contact points,

Kojima teaches in figure 7:
That one can change the shape of the second metallic layer 23/24 such that it has an indentation with respect to the first metallic layer 21/22.

Kojima teaches:
That one would have this specific shape because it can suppress stress in the connection and prevent cracks in other layers. ¶¶ 0114-17. This in turn leads to a more reliable device. Id. 

Kojima does not teach:
That this shape is achieved by selectively etching the second metallic layer with respect to the first metallic layer.


Thus, it would have been obvious to one of ordinary skill in the art that they could have formed the claimed shape of the first and second metallic layers by selectively etching the second metallic layer to form the indentations, how elements 23/24 are indented from 21/22, shown in figure 7 of Kojima.
	Regarding claim 27, Kojima teaches:
wherein the first metallic layer and the second metallic layer comprise one of the following materials: Ni, Au, Cu, Zn, Al, or Sn (¶ 0066, where 21/22 are copper; ¶ 0085, where 23/24 can be Cu, Au, Ni, or Ag).
	Regarding claim 29, Kojima teaches:
wherein the seed layer comprises one of the following materials: Au, Ti, Cu, Al, Ag, Sn, Rh, or Pt (figure 5a element 19; ¶ 0066, where 19 can be Ti or Cu).
	Regarding claim 30, Kojima teaches:
wherein the seed layer is applied by one of the following methods: electro-less plating, evaporation, PECVD, or sputtering (¶ 0065, where 19 is formed by sputtering).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2013/0320382 A1) (“Kojima”), in view of Kimura et al. (US 2013/0248910 A1) (“Kimura”).
Regarding claim 19, Kojima does not teach:
applying a structured dielectric layer with openings to the seed layer before galvanically depositing the first metallic layer and/or the second metallic layer, 
wherein the material of the first metallic layer and/or the material of the second metallic layer is deposited through the openings of the dielectric layer, and
wherein the dielectric layer remains free of the first metallic layer and/or of the second metallic layer.

Kimura teaches at least in figures 2B-2C:
That before the metallic layers (41/42) are formed one can form a structured dielectric layer (16f) that has openings to allow one to form the metallic layers.  It would have been obvious to one of ordinary skill in the art to add the structured dielectric layer (16f) below the resist layer (54) of Kojima because together they provide for a better masking system for the formation of the metallic layers, and when the resist (54) of Kojima is removed the structured dielectric layer will remain to provide insulation between the metallic layers.

Thus, the combination of Kojima and Kimura teach:
applying a structured dielectric layer (Kimura figure 2B element 16 et al.) with openings to the seed layer (Kojima figure 5A element 19) before galvanically depositing the first metallic layer and/or the second metallic layer (Kojima figure 5B element 21/22; Kimura figure 2C element 41/42), 
wherein the material of the first metallic layer and/or the material of the second metallic layer is deposited through the openings of the dielectric layer (Kimura figure 2C, where 41/42 are deposited between openings of 16 et al.), and
wherein the dielectric layer remains free of the first metallic layer and/or of the second metallic layer (Kimura figure 2C where there is no 41/42 on 16 et al.).
Regarding claim 20, Kimura teaches at least in figures 2B-2C:
wherein the dielectric layer is applied to the seed layer over an entire surface of the seed layer (Kimura ¶ 0045, where 16f is formed over the entire surface of the device), and wherein the openings in the dielectric layer are etched (Kimura ¶ 0045, where 16f is processed by photolithography and etching to form openings).
Regarding claim 22, Kimura teaches at least in figures 2B-2C:
applying structural elements of a photoresist over an entire surface of a dielectric layer; and forming openings in the dielectric layer by etching freely accessible areas of the dielectric layer (Kimura ¶ 0045, where 16f is processed by photolithography and etching to form openings).
Regarding claim 23, Kojima teaches:

depositing the first metallic layer and the second metallic layer between the structural elements of the photoresist (figures 5B shows that the first metallic layer 21/22 is deposited between the photoresist 54. It is not clear in figure 6 if the second metallic layer 23/24 is likewise deposited as shown in figure 6. However, based upon the teachings of figure 5B and figure 6 it would have been obvious that one of ordinary skill in the art could have used the photoresist 54 as a template to form both the first metallic layer 21/22 and the second metallic layer 23/24. This is because as shown in figure 5B there is plenty of room to form 23/24, and the combination of embodiments strongly suggest to one of ordinary skill in the art that this combination could be performed as it is well within the skill of one of ordinary skill in the art as evidenced by the fact that in figure 6 21/22 and 23/24 are vertically aligned as suggested in figure 5B.).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2013/0320382 A1) (“Kojima”), in view of Kimura et al. (US 2013/0248910 A1) (“Kimura”), in light of evidentiary reference Zaouk, Rabih & Park, Benjamin & Madou, Marc. (2006). Introduction to Microfabrication Techniques. Methods in molecular biology (Clifton, N.J.). 321. 5-15. 10.1385/1-59259-997-4:3 (“Zaouk”).
Regarding claim 21, the combination of Kojima and Kimura teach:
wherein the dielectric layer is under-etched at boundaries to the openings (undercutting is a well-known technique in semiconductor processing, and is within the skill of one of ordinary skill in the art. See figure 3 of Zauok), and 
wherein galvanically depositing the first metallic layer or the second metallic layer comprises filling undercuts with the material of the first metallic layer or the second metallic layer (it is well-known that if one deposits a metal on an undercut profile that the metal will fill the undercut. See figure 4 of Zauok).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (US 2013/0320382 A1) (“Kojima”), in view of Osram (DE 10 2015 114 579 A1) (“Osram”) (by means of provided machine translation).
Regarding claim 24, Kojima does not teach:
wherein the electrical contact points are formed by alternatingly depositing a plurality of first metallic layers and a plurality of second metallic layers.

Osram teaches at least in figure 11
Instead of forming vertically aligned electrical contact points (figure 1B element 11/13) on can  instead form alternating aligned electrical contact points (figure 11 element 11/13). Osram teaches that this will allow one form a force-fit adhesive between the vertically aligned electrical contact points (¶ 0091).
Therefore, Osram teaches that forming an alternating aligned electrical contact point is an obvious variation of the vertically aligned electrical contact points as disclosed in Kojima. 

The combination of Osram and Kojima teach:
That instead of a single alternating stack of first and second metallic layers as taught by Kojima one could instead form an alternating stack of first and second metallic layers as shown in Osram to produce an electrical contact point with fingers which would allow one to form a force-fit adhesive, such as Kojima 25, between the electrical contact points to secure the electrical contact points in place. (Osram ¶ 0030, where form fit (vertically aligned) and force fit (comb structure) are obvious variants of each other).

Allowable Subject Matter
Claims 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 35 is allowable because it requires:
Not only forming the first metallic layer, and the second metallic layer, but it requires that these layers are also formed such that create a stack that is alternatingly deposited. 
In addition after alternating the first metallic layer and the second metallic layer, then one of the layers is selectively etched to form a comb type structure.
The prior art teaches the end structure. DE 10 2015 114 579 A1, figure 11, and US 5,886,393 figure 6. However, the prior art references do not teach the selective etching of the first metallic layer or the second metallic layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 
Claim 1 was amended to incorporate the limitations of claim 25. This amendment brought the 35 USC § 112(a) rejection into claim 1. 
The issue with claim 1 is that Applicant is claiming they selectively etch “layers” (plural). This is an issue because Applicant 1) is only forming a single layer of the first metallic layer and a single layer of the second metallic layer, and 2) Applicant’s disclose only states that they etch either the first metallic layer or the second metallic layer. Therefore, Applicant does not have written description support for selectively etching both the first metallic layer and the second metallic layer. 
In order to Applicant to selectively etch “layers” (plural) Applicant needs to form a plurality of alternating stacked first metallic layer and a plurality of second metallic layer as was done in claim 35. 
Thus, Applicant’s claims 18-30 continue to be rejected under 35 USC § 112(a) for all the reasons above.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822